     Case: 1:19-cv-00151-MPM-RP Doc #: 144 Filed: 08/28/20 1 of 1 PageID #: 619




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

JOHN DOE                                                                                PLAINTIFF

v.                                                                        No. 1:19CV151-MPM-RP

JOB REYES RIVERA, ET AL.                                                             DEFENDANTS


                       ORDER DENYING PLAINTIFF’S MOTION [61]
                              FOR ENTRY OF DEFAULT

       This matter comes before the court on the Plaintiff’s Motion [61] for Entry of Default against

defendant Brett Watson. As Mr. Watson has since answered the complaint, the plaintiff’s motion

[61] is DENIED.

       SO ORDERED, this, the 28th day of August, 2020.

                                                      /s/ Michael P. Mills
                                                      UNITED STATES DISTRICT COURT
                                                      NORTHERN DISTRICT OF MISSISSIPPI
